UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MUTINTA MICHELO, individually and on                                             8/31/20
behalf of all others similarly situated, et al.,
                Plaintiffs,                         18-CV-1781 (PGG) (BCM)

        -against-

NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

CHRISTINA BIFULCO, individually and on
behalf of all others similarly situated, et al.,
                                                    18-CV-7692 (PGG) (BCM)
                Plaintiffs,                         ORDER
        -against-
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        On August 14, 2020, defendant Transworld Systems Inc. (TSI) filed a letter-motion (TSI

Ltr.) (Dkt. No. 211 in Case No. 18-CV-1781, Dkt. No. 144 in Case No. 18-CV-7692) that the

Court has construed as a motion for reconsideration of ¶ 1 of its Order dated August 6, 2020

(Aug. 6 Order) (Dkt. No. 204 in Case No. 18-CV-1781, Dkt. No. 141 in Case No. 18-CV-7692),

relating to plaintiffs' underlying Document Request No. 19 (Request No. 19). For the reasons

discussed on the record at the August 26, 2020 hearing on TSI's motion, and summarized below,

the motion will be granted in part, to the extent described below, and otherwise denied.

                                             Background

        Request No. 19 (see Dkt. No. 190 in Case No. 18-CV-1781, at 2; Dkt. No. 127 in Case

No. 18-CV-7692, at 2) is a "cloned" discovery demand, see Munoz v. PHH Corp., 2013 WL

684388, at *4 (E.D. Cal. Feb. 22, 2013), in that it asks TSI to produce the same documents that
TSI previously produced to the Consumer Financial Protection Bureau (the CFPB or Bureau) in

two related proceedings brought by the Bureau: (1) an investigation of TSI, which ended in 2017

with the entry of a consent order finding that TSI engaged in various unlawful practices while

attempting to collect and collecting student loan debt on behalf of certain of its codefendants

herein (the Trust Defendants), see Consent Order, In re Transworld System, Inc., File No. 2017-

CFPB-0018 (CFPB Sept. 15, 2017), available at https://www.consumerfinance.gov/policy-

compliance/enforcement/actions/national-collegiate-student-loan-trusts-and-transworld-systems-

inc/; and (2) a still-pending CFPB enforcement action against the Trust Defendants, titled

Consumer Fin. Prot. Bureau v. Nat'l Collegiate Master Student Loan Trust et al., No. 17-CV-

01323-UNA (D. Del.), arising out of the same alleged conduct. The claims in this case – a

putative class action brought by student loan borrowers allegedly victimized by defendants'

unlawful debt-collection practices – overlap substantially with the issues investigated and/or

sanctioned by the CFPB in these two proceedings. See, e.g., Consol. Compl. (Dkt. No. 124 in

Case No. 18-CV-1781, Dkt. No. 72 in Case No. 18-CV-7692) ¶¶ 4, 5, 13, 15, 257-265.

       TSI has refused to produce documents in response to Request No. 19, and since May of

this year has offered an evolving list of reasons why it should not be required to do so. First, in a

letter dated May 6, 2020 (May 6 Ltr.) (Dkt. No. 148 in Case No. 18-CV-1781, Dkt. No. 91 in

Case No. 18-CV-7692), filed in response to plaintiffs' May 1, 2020 letter-motion to compel

additional discovery (Dkt. No. 146 in Case No. 18-CV-1781, Dkt. No. 89 in Case No. 18-CV-

7692), TSI argued that 12 U.S.C. § 5562(d), which governs CFPB investigations, creates a

"confidentiality privilege" covering materials submitted in response to a CFPB civil investigative

demand (CID), which in turn permitted it to refuse to respond to Request No. 19. May 6 Ltr. at 4.




                                                 2
        Following a discovery hearing on this and other issues, this Court rejected TSI's

argument, explaining that 12 U.S.C. § 5562(d) and related regulations, see 12 C.F.R. § 1080.8(a),

govern "the circumstances under which the CFPB itself may disclose material received in the

course of an investigation," as well as the circumstances under which the recipient of a CID may

assert a claim of privilege to withhold material from disclosure to the CFPB, but do not require

or permit "the recipient of a CID to withhold otherwise discoverable documents from production

in private civil litigation because they were previously submitted to the CFPB pursuant to a

CID." Order dated May 15, 2020 (May 15 Order) (Dkt. No. 167 in Case No. 18-CV-1781, Dkt.

No. 110 in Case No. 18-CV-7692), at 6 n.2. In a very recent, strikingly similar case, Judge

Hummel made the same point, explaining that 12 U.S.C. § 5562(d) and 12 C.F.R. § 1080.8(a) are

silent as to whether the recipient of a CID may or must refuse to further disclose the material that

it produced to the CFPB in response to that CID. See Chery v. Conduent Educ. Servs., LLC, 2020

WL 4783167, at *10, 12 (N.D.N.Y. August 18, 2020) (holding that nothing in the statute or the

regulation precluded plaintiff Chery from obtaining documents relating to consent orders entered

into between defendant Conduent, which serviced his student loans, and the CFPB).

        In the May 15 Order, this Court also noted that, "to the extent TSI relies on the qualified

'bank examination privilege' to shield communications between it and the CFPB . . . it must . . .

promptly notify the Bureau of the dispute so that it can determine whether to assert a claim of

privilege." May 15 Order at 6-7 (citing Wultz v. Bank of China Ltd., 61 F. Supp. 3d 272, 286

(S.D.N.Y. 2013) ("The bank examination privilege must be asserted by the banking regulator,

and the regulator has the burden of establishing that the privilege applies to the documents at

issue.")).




                                                 3
       Next, in a letter-motion dated June 30, 2020 (June 30 Ltr.) (Dkt. No. 190 in Case No. 18-

CV-1781, Dkt. No. 127 in Case No. 18-CV-7692), in which it sought leave to file a formal

protective order motion on the same issue, TSI presented a variant of its original argument,

together with two new arguments, as follows: (a) that the CFPB's regulations at 12 C.F.R.

§§ 1070, et seq., oblige TSI to keep confidential the documents it previously produced to the

CFPB pursuant to a CID; (b) that requiring TSI to respond to Request No. 19 would allow

plaintiffs to "reverse engineer" the CFPB's "investigative techniques," which would "weaken the

efficacy of the CID process" and "affect[] the integrity of the CFPB investigatory role"; and (c)

that Request No. 19 is overbroad and not proportional to the claims in this case because the

CFPB proceedings were broader in time and scope than this case. See June 30 Ltr. at 2-3; id. Ex.

A (proposed protective order motion) at 11-16.

       During a telephonic discovery conference held on August 4, 2020, the Court rejected

TSI's first two arguments. The regulatory argument failed because, as the Court first ruled in

May, nothing in the CFPB's regulations require the recipient of a CID to keep the contours of its

document production secret. See Transcript of August 4, 2020 Tel. Conf. (Aug. 4 Tr.) (Dkt. No.

205 in Case No. 18-CV-1781) at 10:6-8 ("I don't think the documents are inherently confidential,

as I previously ruled"); May 15 Order at 6 n.2. 1



1
  In its proposed protective order motion, TSI highlighted 12 C.F.R. §§ 1070.30-1070.37, which
generally require (a) that persons seeking documents or testimony from the CFPB, including for
use in private civil actions, must request such documents or testimony from the Bureau's General
Counsel (rather than, for example, serving a demand or subpoena on the CFPB employee with
possession of the file or personal knowledge of the facts) and abide by the General Counsel's
decision, see 12 C.F.R. §§ 1070.31-33, and (b) that individual CFPB employees, if not
authorized to respond by the General Counsel, "shall decline to comply with the demand citing
this subpart and United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951)." 12 C.F.R.
§ 1070.35. According to TSI, none of these regulations "give the CID respondent – like TSI – the
right to provide documents previously produced to the CFPB to third parties . . . absent the



                                                    4
       As to the "reverse engineering" argument, TSI failed to provide any case law to support

its position. See Aug 4 Tr. at 7:24-8:9 ("I haven't found any cases that would support . . . the

notion that there’s something inherently improper or suspect about allowing a private party . . . to

follow in the footsteps of the CFPB.").

       With respect to the overbreadth argument, the Court suggested that the parties follow the

approach noted with approval by Judge McAuliffe in Munoz, where, in response to a similar

overbreadth argument, plaintiffs "narrowed" their cloned discovery request, agreeing to accept

"production of only those documents that Defendants produced in response to thirteen (13) of the

CFPB's thirty-three (33) Document Requests." 2013 WL 684388, at *2. See Aug. 4 Tr. at 7:15-

24. TSI's counsel initially agreed with that approach. See id. 8:13-17 ("I believe what you're

proposing as far as a meet and confer to identify specific requests . . . that TSI would respond to,

is a good idea, and that's really what we've been asking for the whole time."). Consequently, the

Court directed the parties as follows:




requesting party's compliance with § 1070.30, et seq." June 30 Ltr. Ex. A, at 10. In making this
argument, TSI misses the forest for the trees. 12 C.F.R. §§ 1070.30-1070.37 comprise the
CFPB's "Touhy regulations," which apply, by definition, only to subpoenas or other demands for
"CFPB information," including documents contained "in the files of the CFPB" and information
"acquired by a CFPB employee" within the scope of that employee's official duties. 12 C.F.R.
§ 1070.30(a). Like the Touhy regulations adopted by other federal agencies, these provisions
function in large part to "centralize decision-making and reduce the burden on governmental
agencies." Manzo v. Stanley Black & Decker, Inc., 2017 WL 1194651, at *9 (E.D.N.Y. Mar. 30,
2017); see also Boron Oil Co. v. Downie, 873 F.2d 67, 70 (4th Cir. 1989) (Touhy regulations
"conserve governmental resources where the United States is not a party to the suit, and . . .
minimize governmental involvement in controversial matters unrelated to official business.");
Koopmann v. United States Dep't of Transportation, 335 F. Supp. 3d 556, 558 (S.D.N.Y. 2018)
(explaining purposes of Touhy regulations and holding that USDOT may not use such
regulations to prohibit former employees from testifying in private litigation). Since §§ 1070.30-
1070.37 say nothing about whether and when CID respondents may (or must) produce
documents in their own files, it is hardly surprising that these provisions do not expressly give
such respondents the "right" to comply with the Federal Rules of Civil Procedure.



                                                 5
       Plaintiffs and defendant TSI shall meet and confer promptly in an effort to resolve
       or narrow their remaining disputes concerning plaintiffs' Document Request No.
       19, which seeks all documents that TSI produced to the CFPB in connection with
       the CFPB investigation and legal action specified in the request. To the extent that
       TSI objects to the request as overbroad and/or disproportionate to the needs of the
       case, TSI must disclose the CFPB's underlying document requests,
       interrogatories, and/or other information requests, as well as the volume of
       documents and/or other information produced in response thereto. See generally
       Munoz v. PHH Corp., 2013 WL 684388 (E.D. Cal. Feb. 22, 2013). If the parties
       are unable to resolve their remaining disputes, TSI shall file its motion for a
       protective order no later than August 18, 2020. Plaintiffs shall file their opposition
       papers no later than September 1, 2020, and TSI shall file its optional reply papers
       no later than September 8, 2020.

Aug. 6 Order ¶ 1.

                                      The Present Motion

       Since August 4, TSI has had a change of heart. In the letter-motion now before the Court,

filed on August 14, 2020, TSI seeks "clarification" concerning the Aug. 6 Order in light of Frank

LLP v. Consumer Financial Protection Bureau, 2020 WL 4500999 (D.D.C. Aug. 5, 2020). TSI

Ltr. at 1. In Frank Law, which was brought by the law firm representing plaintiffs here against

the CFPB under the Freedom of Information Act (FOIA), Judge Mehta held that the Bureau

properly denied the firm's request for the "investigational transcripts" compiled by the CFPB in

In re TSI and CFPB v. Nat'l Collegiate Master Student Loan Trust pursuant to FOIA exemption

7(A), which protects "documents compiled for law enforcement purposes" that "could reasonably

be expected to interfere with enforcement proceedings," 5 U.S.C § 552(b)(7)(A), and that

portions were also protected by other FOIA exemptions. 2020 WL 4500999, at *3-10. TSI

argues that Frank Law strengthens its argument that its CFPB production is "confidential," as

well as its claim that "producing the materials would improperly reveal the investigatory

strategies of the CFPB by reverse engineering," and that Judge Mehta's opinion "cast[s] doubt on

TSI's ability to comply with this Court's August 6 order" without "directly violating the CFPB's

edicts and undermining the CFPB's objection by producing the CID, the investigatory transcripts


                                                 6
(if they had them), or disclosing who was deposed (to the extent that they have any knowledge)."

TSI Ltr. at 4-5. Recognizing that it might lack the "ability to raise a confidentiality objection on

behalf of the CFPB," TSI advised that if the Court so found it intended "to request that the CFPB

itself intervene." Id. at 5 n.7.

        By Order dated August 17, 2020 (Aug. 17 Order) (Dkt. No. 212 in Case No. 18-CV-

1781, Dkt. No. 145 in Case No. 18-CV-7692), the Court temporarily stayed compliance with ¶ 1

of the August 6 Order and asked for additional information, including the Bureau's position on

Request No. 19. To ensure that the Bureau was aware of the dispute, the Court directed TSI to

serve the August 17 Order on the CFPB. Aug. 17 Order ¶ 6.

        By letter dated August 20, 2020 (Aug. 20 Ltr.) (Dkt. No. 214 in Case No. 18-CV-1781,

Dkt. No. 147 in Case No. 18-CV-7692), TSI conceded that it did not inform the CFPB about

Request No. 19, nor seek the agency's position as to whether it could or should produce the

requested documents, until August 17 – and that as of August 20, the CFPB "has not yet taken

any direct position." Aug. 20 Ltr. at 1. Additionally, TSI confirmed that, in its view, Request No.

19 does not call for the production of investigational transcripts, because they are not

"[d]ocuments that TSI produced to the [CFPB]." Id. at 3.

        On August 24, 2020, plaintiffs filed a letter in opposition (Dkt. No. 215 in Case No. 18-

CV-1781, Dkt. No. 148 in Case. No. 18-CV-7692), arguing that TSI does not have the authority

to "speak on the CFPB's behalf" and that Frank Law "does not apply here," because an agency's

obligations under FOIA and a defendant's discovery obligations in civil litigation "are governed

by totally different statutes."

        During the August 26 hearing, TSI's counsel clarified the relief sought from this Court.

Implicitly conceding that TSI's reverse-engineering argument, like its confidentiality argument,




                                                 7
must be asserted by the CFPB if at all, counsel requested that the Court stay compliance with ¶ 1

of the Aug. 6 Order for another 30 days, to see if the CFPB wished to take a position.

                                             Analysis

       The Court will not further extend TSI's deadline for making its protective order motion

on the premise offered by TSI, namely, that additional time is needed for the Bureau to

determine whether to intervene in a manner that could assist it in resisting Request No. 19.

Plaintiffs' discovery request, as noted above, asks only for TSI's own documents previously

produced to the CFPB. It does not request investigational transcripts or other documents that

could credibly be characterized as having been created by the Bureau. See Frank Law, 2020 WL

4500999, at *5 (describing the investigational transcripts as "witness statements in the traditional

sense," prepared by the CFPB itself "as part of an investigation and in anticipation of possible

law enforcement actions").

       Moreover, while Judge Mehta credited the Bureau's assertion that release of the

transcripts could "reveal the direction of the government so far," thus potentially disclosing the

"focus and scope" of the agency proceedings "and result in premature disclosures," id. (internal

quotation marks and citations omitted), it is difficult to imagine that the "tens of thousands" of

documents that TSI says it previously produced to the CFPB, see June 30 Ltr. Ex. A, at 3, 17,

would, on inspection by plaintiffs herein, reveal any useful details about the Bureau's direction,

focus, or scope, much less (now that three years have passed since the consent order was issued

in In re TSI) disclose that information "prematurely."

       The Court further notes that the Bureau did not intervene in Munoz, 2013 WL 684388, or

Chery, 2020 WL 4783167, where similar "cloned" requests were made for documents previously

produced to the CFPB. Indeed, it appears that the defendant in Munoz also shared the CFPB's




                                                 8
underlying CIDs with the plaintiffs, see 2013 WL 684388, at *2-3, which likewise did not

prompt the agency to intervene. 2

       Here, the fact that TSI failed to tell the CFPB about Request No. 19 until this Court

directed it to suggests, if anything, that TSI itself has no confidence that the Bureau will step in

on its behalf. Nor should it. In Frank Law, the CFPB was the defendant and the issue was

whether it was required to produce its own work product under a statute generally governing the

right of the public at large to access government files. In this case – as in Munoz and Chery – the

CFPB is neither a party nor the target of any discovery request, and the issue is whether a

defendant in private civil litigation, governed by the Federal Rules of Civil Procedure, may

refuse to produce otherwise relevant and non-privileged 3 documents from its own files simply

because the request was "cloned" from, and would thus reveal the extent of, that defendant's

prior production to the CFPB. See Chery, 2020 WL 4783167, at *10 (noting the limited

relevance of FOIA litigation to the same confidentiality argument that TSI made here).

                                           Conclusion

       For the reasons set forth above, it is HEREBY ORDERED that the August 6 Order is

modified only to the extent that (a) TSI need not disclose the CIDs served upon it by the CFPB

during the parties' meet-and-confer process; and (b) TSI's protective order motion, should the




2
  Out of an abundance of caution, however – recognizing that the CIDs were crafted by the
CFPB and might reveal more about its investigatory strategies than the resulting document
production – this Court will not require TSI to produce the CIDs to plaintiffs as a precondition to
making an overbreadth argument.
3
  It appears that TSI withheld and logged any privileged documents within the scope of the
CFPB's CIDs. See Aug. 20 Ltr. Ex. 1, at ECF page 3 ("any privilege log that would be produced
in response to Request No. 19 would be identical to the privilege log that TSI provided to the
Bureau in response to one or more CIDs served on TSI in that matter.").



                                                 9
parties be unable to resolve their remaining disputes, is due by September 14, 2020. This

schedule will also allow the CFPB adequate time to move to intervene should it wish to do so.

       The Court reminds TSI that, to the extent it objects to Request No. 19 as overbroad,

disproportionate to the needs of the case, and/or unduly burdensome, it must "substantiate" that

claim, Munoz, 2013 WL 684388, at *5 (concluding that defendants "have not met their burden of

showing that producing documents that have already been produced a third party is unduly

burdensome"); see also Fed. R. Civ. P. 26(c) (party seeking protective order must show "good

cause"); Duling v. Gristede's Operating Corp., 266 F.R.D. 66, 71 (S.D.N.Y. 2010) ("the burden

is on the movant to establish good cause for the entry of a protective order"), and should be

prepared to discuss sensible means of narrowing or limiting the request to alleviate the problem.

The Court notes, in this regard, that although TSI has indicated that it could have difficulty

reconstructing its CFPB production, nothing before the Court suggests that it would be any easier

for TSI to produce part of that production – or, for that matter, to respond to an entirely new set

of document demands, unlinked to the agency production – than to produce all of it.

       The Clerk of Court is respectfully directed to close the letter-motion at Dkt. No. 190 in

Case No. 18-CV-1781 and Dkt. No. 127 in Case No. 18-CV-7692.

Dated: New York, New York
       August 31, 2020                       SO ORDERED.




                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                10
